Citation Nr: 1760599	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-10 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic sinusitis prior to August 17, 2016.

2.  Entitlement to a rating in excess of 30 percent for chronic sinusitis from August 17, 2016.

3.  Entitlement to an initial compensable rating for allergic rhinitis.

4.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) prior to August 17, 2016.

5.  Entitlement to a rating in excess of 10 percent for GERD from August 17, 2016.

6.  Entitlement to an initial compensable rating for migraine headaches prior to August 17, 2016.

7.  Entitlement to a rating in excess of 30 percent for migraine headaches from August 17, 2016.
8.  Entitlement to an initial compensable rating for onychomycosis.

9.  Entitlement to an initial rating in excess of 20 percent for left shoulder strain.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to March 1991, January 2004 to January 2005, and from August 2005 to July 2010.   

These matters initially came before the Board of Veterans' Appeals (Board) from a March 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In the March 2010 rating decision, the RO granted service connection for GERD and assigned a noncompensable rating, onychomycosis and assigned a noncompensable rating, and migraine headaches and assigned a 10 percent rating, all effective from June 30, 2009.  The RO also granted service connection for left shoulder strain and assigned a 10 percent rating, effective from July 28, 2010 (the first day after release from service).  In the March 2012 rating decision, the RO continued the ratings assigned above and corrected the effective date for the disabilities to July 28, 2010 (the day after the Veteran's release from service), and granted service connection for sinusitis, rhinitis, and GERD, and assigned noncompensable ratings for each disability, also effective from July 28, 2010.  The Veteran timely appealed. 
Subsequently, in a December 2016 rating decision, the RO awarded increased ratings of 30 percent rating for migraine headaches and sinusitis, a 20 percent rating for left shoulder strain, and a 10 percent rating for GERD, effective from August 17, 2016 (the date of the VA examination).  As the increased rating awarded does not represent the maximum ratings available, the Veteran's claims remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that after the AOJ's last adjudication of the claim and prior to and after certification of the appeal to the Board, additional VA treatment records, have been associated with the record, and but has not been considered by the RO in conjunction with the current appeal.  Here, as discussed below, given that the VA treatment records are cumulative of the multiple VA examinations of record and the VA treatment records, the Veteran is not prejudiced by the Board reviewing such evidence in the first instance.  See 38 §§ 19.31, 19.37, 20.1304 (2017).  The Board notes that additional VA examination reports have also been associated with the record, however, they pertain to disabilities currently not on appeal before the Board.  Therefore, a waiver is not necessary, as a remand of these issues for the issuance of a supplemental statement of the case would constitute adherence to a procedural requirement that has no impact on the adjudication of the claims, and would merely delay resolution of the claims with no benefit flowing to the Veteran.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").  See also See 38 U.S.C.A. §  7105(e)(1) (West 2014) (providing that additional evidence submitted to the Board is subject to initial review by the Board); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, section 501 (providing that this provision only applies to cases in which the substantive appeal was filed180 days after the date of the enactment of the Camp Lejeune Act, i.e., after February 2013).  The Veteran's substantive appeal was received after February 2013, but the law applies only to evidence submitted to the Board.  For the reasons above, however, a remand is not required for initial AOJ review of this evidence.

Thus, the Board will therefore adjudicate, rather than remand the claims for initial higher ratings for chronic sinusitis, allergic rhinitis, GERD, and migraine headaches.  The RO will have opportunity to review the additional evidence as it pertains to the remaining claims on remand.  

As a final preliminary matter, the Board notes that in October 2016, the Veteran filed a notice of disagreement (NOD) with the initial noncompensable rating assigned for asthma in an August 2016 rating decision.  Although issuance of a statement of the case is required in response to a notice of disagreement, here, the evidence reflects that the AOJ is in the process of developing the claim in order to do so, as reflected in an October 2016 development letter, and a remand for this action is, therefore, not required.  Cf. 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  As this claim is still in the development stage, it is not in appellate status and will not be considered by the Board at this time.

The claims for initial higher ratings for chronic sinusitis, allergic rhinitis, GERD, and migraine headaches are addressed in the decision below; the claims for initial higher ratings for left shoulder strain and onychomycosis are addressed in the remand; these matters are being remanded to the RO. 


FINDINGS OF FACT

1.  For the entire appeal period, symptoms of the Veteran's sinusitis have most nearly approximated three or more incapacitating episodes of sinusitis per year requiring prolonged, but less than four to six weeks of antibiotic treatment, or more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.

2.  For the entire appeal period, symptoms of the Veteran's allergic rhinitis have most nearly approximated 50 percent or less obstruction of the bilateral nasal passages without polyps.

3.  For the entire appeal period, the symptoms of the Veteran's GERD most nearly approximated intermittent episodes of pyrosis and regurgitation that is not productive of considerable impairment of health.

4.  The Veteran's headaches are manifested by characteristic prostrating attacks occurring on an average once a month to two or three times a week over the last several months for the entire period on appeal; symptoms do not more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent rating, but no higher, for chronic sinusitis have been met prior to August 17, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6512 (2017).

2.  The criteria for a disability rating in excess of 30 percent rating for chronic sinusitis have not been met from August 17, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6512 (2017).

3.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Code 6522 (2017).

4.   Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 10 percent, but not higher, for GERD have been met prior to August 17, 2016. 38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.114, Diagnostic Code (DC) 7399-7346 (2017).

5.   The criteria for a disability rating in excess of 10 percent for GERD have not been met from August 17, 2016.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.114, Diagnostic Code (DC) 7399-7346 (2017).

6.  The criteria for an initial 30 percent rating, but no higher, for migraine headaches have been met prior to August 17, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.32, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2017).

7.  The criteria for a rating in excess of 30 percent for migraine headaches have not been met from August 17, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.32, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Neither the Veteran nor her representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the RO has already assigned staged ratings for the disabilities at issue, the Board will consider the propriety of the assigned rating for each disability at each stage, as well as whether any further staged ratings of the disabilities are warranted.  

I.  Chronic sinusitis and allergic rhinitis

The Veteran's chronic sinusitis has been rated as noncompensable prior to August 17, 2016, and 30 percent from that date under 38 C.F.R. § 4.97, DC 6512, applicable to chronic frontal sinusitis.  However, the actual criteria for rating sinusitis is set forth in a General Rating Formula under 38 C.F.R. § 4.97.  Under that formula, a noncompensable rating is warranted where the sinusitis is detected by X-ray only, a 10 percent rating is warranted for one or two incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires three or more incapacitating episodes of sinusitis per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

The Veteran's allergic rhinitis has been rated as noncompensable under 38 C.F.R. § 4.97, DC 6522.  However, the actual criteria for rating sinusitis is set forth in a General Rating Formula under 38 C.F.R. § 4.97.  Under that formula, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  Id.

A November 2010 VA examination report reflects the Veteran reported symptoms of runny nose, nasal congestions, and vocal hoarseness in the morning, sore throat, and she used Afrin and Nasonex for relief.  She reported surgery was recommended, but she did not have the surgery.  She reported symptoms include interference with breathing through nose, worse on left, clear nasal discharge, and speech impairment with hoarseness in the morning, sinus pain in frontal regions, sinus headaches.  There was no purulent discharge, and no crusting and no incapacitating episodes, with no antibiotic treatment.  She also reported clogging of the ears, nasal irritation, watery itchy and burning eyes, occasional nasal bleeds, post-nasal drip with a decreased sense of smell and frequent sneezing.  She reported antibiotic treatment about two times per year for her acute bouts of sinusitis and reported several missed days of work and absence from work.  She also reported irritability, fatigue, and difficulty communicating due to her hoarseness.  There was no history of neoplasms.  

On examination, there was bilateral maxillary and frontal sinus tenderness on palpation.  She had clear post nasal drip.  On nasal endoscopy, she had some clear mucus present bilaterally.  Her septum was midline with about 50 percent obstruction bilaterally.  There were no polyp, no lesions, and no purulence noted.  The nasal pharynx, oral pharynx and nasopharynx nasal cavities had clear mucous drainage.  The nasopharynx was otherwise clear with no adenoid, hypertrophy, illusions, or masses.  There were no lesions or masses of the oral pharynx.  The vallecular was clear.  The examiner provided diagnosis of allergic rhinitis and chronic rhino sinusitis.

A February 2011 VA treatment record notes the Veteran had a sinus infection with Doxycycline treatment for seven days. 

An April 2011 VA treatment record notes the Veteran's sinusitis resolved, but she had complaints of allergic rhinitis.  The clinician notes the Veteran was sick several times over the winter with sinus and dental infections, and dealing with harsh weather conditions. 

May 2011 and November 2011 VA treatment record reflects the Veteran was treated for a sinus infection.

In the Veteran's June 2012 NOD, the Veteran reported that she has had sinus and allergic reactions continuously. 
	
A January 2014 VA treatment record reflects the Veteran had sinusitis and she reported that she experiences this each year from January through June.

An August 2016 VA examination report reflects the Veteran reported frequent upper respiratory infections, clear constant rhinorrhea and post-nasal drainage, peri-orbital headaches, sneezing, and cough.  The congestion, headaches, and peri-orbital pressure became more frequent and more severe throughout the years.  She continues to have these problems despite medical management with medications.  

The examiner notes symptoms of chronic sinusitis detected only by imaging studies, headaches, and crusting with seven or more non-incapacitating episodes.  There were no incapacitating episodes noted and the Veteran did not undergo surgery.  

A nasal endoscopy revealed a deviated nasal septum to the left anteriorly and progressing superiorly and posteriorly but judged to be somewhat less than 50 percent obstructing the left side.  The inferior turbinates were hypertrophic.  There was no abnormal drainage or secretions.  No intranasal polyps were seen.  
 
The examiner explained that review of the service treatment records and medical records are relatively silent for allergies or sinusitis as the primary reason for the visit.  The CAT scan dated May 18, 2014 indicates chronic maxillary and ethmoid sinusitis.  The previous CAT scan done on November 2, 2012 did not indicate sinus disease.  Therefore, the examiner opined it is likely the problem has progressed.

Based on the evidence of record, the Board finds that the Veteran's symptoms more nearly approximate the criteria for an initial rating of 30 percent for the entire appeal period.  Here, the evidence reflects the Veteran experienced more than six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  The VA treatment records reflect the Veteran reported that she experienced constant sinusitis from June through January, also consistent with the Veteran's statement. 

The Board finds that the Veteran's symptoms do not meet or more nearly approximate the criteria for a rating higher than 30 percent during the entire appeal period.  A 50 percent rating requires either radical surgery with chronic osteomyelitis, which is not shown; or, near constant sinusitis with symptoms such as headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Here, the evidence reflects the Veteran has not undergone radical surgery with chronic osteomyelitis, or purulent discharge or crusting after repeated surgeries.  To the contrary, the record reflects that the Veteran has not had any sinus surgery at any point during the appeal period; rather, she has only reported that she has taken medication.  As the Veteran has not had any sinus surgeries, the rating criteria to warrant a 50 percent rating under Diagnostic Code 6513 are not met, and her claim for an initial higher rating must be denied.

With regard to the Veteran's rhinitis, the Board finds an initial compensable rating  is not warranted under DC 6522 for allergic rhinitis, as the November 2010 and November 2016 VA examiners indicated the Veteran's obstruction of nasal passages on both sides were about or less than 50 percent and there was no complete obstruction on either side or polyps present.  Further, the Veteran's deviated septum was not characterized as due to a traumatic incident, thus a higher rating under 6502 is also not warranted. 

For the foregoing reasons, an initial rating of 30 percent, but no higher, is warranted for the entire appeal period and an initial compensable rating for allergic rhinitis is not warranted.  As the preponderance of the evidence is against higher or separate ratings, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

II.  GERD

The Veteran's GERD has been rated as noncompensable prior to August 17, 2016, and 10 percent from that date under 38 C.F.R. § 4.114, DC 7399-7346. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  GERD is not specifically listed in the Rating Schedule, and the hyphenated diagnostic code including the "99" series indicates that the most analogous diagnostic code for the Veteran's GERD is DC 7346, which applies to hiatal hernia.  38 C.F.R. § 4.20 (providing for rating by analogy).

38 C.F.R. § 4.114  provides that ratings under DCs 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  The evidence discussed below indicates that DC 7346 reflects the dominant disability picture.

Under DC 7346, a 10 percent rating is warranted where there are two or more of the symptoms listed in the criteria for the 30 percent rating of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.

A November 2010 VA examination report indicates that the Veteran experienced heartburn.  She reported that Nexium had helped her upper GI symptoms and that she stopped taking medication in July of 2010 and that she had not undergone evaluation since July 2010.  The Veteran denied any indigestion, heartburn, nausea, vomiting, hematemesis, or melanotic stools.  She denied dysphagia to solids and liquids.  She reported she gets regurgitation of acid content from her stomach to her mouth two times per week.  She reported flare-ups of two or three times per week for her upper GI symptoms with fatty foods, spicy foods, and tomato and orange juice.   She noticed her symptoms get worse when she misses a dose of Nexium.  The examiner provided a diagnosis of mild GERD and explained that her GERD had no impact on her occupation as a medic.  She reported she was unemployed since her discharge from service in July 2010 and she worked as a medic for eight years. 

In her June 2012 NOD, the Veteran reported that the GERD symptoms are persistent and she has a lot of acid build up even with medications.  She reported she sometimes cannot tolerate food and causes her nausea and vomiting.  

An August 2013 VA treatment record notes the Veteran's GERD history with failed proton pump inhibitor.  She reported a change in bowel movements of regular bowel movements with intolerance to certain foods, currently asymptomatic. The clinician notes possible food allergy and lactose intolerance; able to tolerate grain foods, so celiac sprue/intolerance ruled out.
 
January 2015 to July 2016 VA treatment record notes the Veteran's GERD was controlled with medication.

An August 2016 VA examination report indicates persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, substernal pain, reflux, sleep disturbance caused by esophageal reflux, frequency of symptoms recurrence per year: 4 or more, frequency of episodes of nausea per year: 4 or more, average duration of episodes of nausea: 1-9 days, frequency of episodes of vomiting per year: 4 or more, average duration of episodes of vomiting: 1-9 days.  There was no esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  The examiner opined that the Veteran's GERD did not impact her ability to work.

Upon review of the record, the Board finds that an initial rating of 10 percent for GERD for the entire appeal period is warranted; and that a rating in excess of 10 percent for the entire appeal period is not warranted. 

Here, the evidence shows that the Veteran experienced heartburn, nausea, vomiting, reflux, and regurgitation.  VA treatment records also reflect changes in bowel habits.  The Veteran also reported heartburn, vomiting, and nausea.  The Board finds that the Veteran is competent to report such symptoms, and that she is credible in her statements, as they are corroborated by the VA examination reports.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds the Veteran exhibited two or more symptoms for the 30 percent impairment (specifically pyrosis and regurgitation) of less severity, and a 10 percent rating is warranted.

However, for the entire appeal period, there is no indication that the Veteran suffered from persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  To the contrary, the November 2010 and August 2016 VA examiners found that the Veteran experienced intermittent pyrosis, reflux, regurgitation, and vomiting, four or more times per year for less than one day.  Further, the VA examiner opined that her symptoms did not impact her ability to work.  As such, the Board finds that for the entire appeal period, a rating in excess of 10 percent for GERD is not warranted.

For the foregoing reasons, an initial rating of 10 percent, but no higher, is warranted for GERD for the entire appeal period.  As the preponderance of the evidence is against higher or separate ratings, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.




III.  Migraine headaches

The Veteran's migraine headaches have been rated as noncompensable under DC 8100 prior to August 17, 2016, and 30 percent from that date.  Under DC 8100, a 10 percent rating is assigned with characteristic prostrating attacks averaging one in two months, over the last several months.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over the last several months; the maximum schedular rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a , DC 8100; see Pierce v. Principi, 18 Vet. App. 440 (2004) (noting that the four factors to be considered for a 50 percent rating under DC 8100 are "very frequent," "completely prostrating," "prolonged attacks," and "productive of economic inadaptability").

The term "prostrating" is not defined by the regulation, nor has the Court defined it. Cf. Fenderson, 12 Vet. App. 119 (quoting DC 8100 verbatim, but not specifically addressing the matter of what is a prostrating attack).  For reference purposes, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012). VA's Adjudication Procedures Manual (M21-1) defines prostrating under DC 8100 as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  See M21-1, pt. III, Subpt. iv, Ch. 4, Sec. G(7)(b).

VA regulations also do not define "economic inadaptability."  However, the Court has noted that nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).

A December 2010 VA examination report reflects the Veteran had a history of migraine headaches occurring approximately twice a week for two to three hours in durations.  She reported taking Topamax for headaches.  She described dull achy headaches associated with nausea, but no vomiting.  She reported she is able to function during the course of these headaches.  Physical examination revealed extraocular muscles were full and conjugate.  She had exophthalmos of both eyes.  Her gait was stable.  The examiner provided a diagnosis of non-prostrating migraine headaches.  

A November 2011 VA treatment record notes the Veteran reported headaches twice a week. 

A March 2012 VA treatment record notes the Veteran reported intermittent headaches with ear pain.  She described aching pain since Friday and the level of pain was a 9 out of 10. 

A November 2012 VA treatment record reflects the Veteran reported her migraine was worse and she was very dizzy.  Her head CT was normal and medication given resolved her symptoms.  She was discharged upon stable condition. 

A June 2012 VA treatment record notes the Veteran reported getting migraine headaches.  

In her June 2012 NOD, the Veteran reported that her migraine headaches are due to stress and an inability to resolve certain situations.  She reported her head hurts across the forehead and in the back of her neck and that the headaches are disabling and she is forced to lie down in a dark room for hours.

A January 2015 VA treatment record reflects the Veteran reported intermittent headaches.  

An August 2016 VA examination report reflects the Veteran migraine symptoms include constant and pulsating or throbbing pain on both sides, sensitivity to light, changes in visions, lasting less than one day.  The examiner concluded the headaches were characteristic prostrating attacks occurring once every month, but that the Veteran has not had prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner also opined that her migraine headaches did not impact her ability to work. 

Given the evidence of record, and after resolving reasonable doubt in favor of the Veteran, the Board finds that a 30 percent rating is warranted for the Veteran's headache disability for the entire appeal period.

Here, the evidence suggests that the Veteran's disability is manifested by characteristic prostrating attacks occurring on an average twice a week to once a month over the last several months during the entire period on appeal.

Throughout the appeal period, the Veteran has described intermittent headaches ranging in severity.  The Veteran reported she experiences sensitivity to light and has to lie down or stop her activities.  She has described the headaches as resulting in pain and rated the severity of such headaches as 9 out of 10 on one occasion.  The Board finds that, on these latter occasions, the Veteran has suffered attacks that can be reasonably described as prostrating, as defined by Dorland's and VA's Adjudication Manual.  Given that the Veteran has consistently reported severe headaches, the Board finds that such prostrating headaches occur at least once a month.  In so finding, the Board notes the December 2010 VA examiner's opinion that the Veteran did not suffer prostrating headaches.  However, when weighing the VA opinion with the Veteran's reports of symptoms throughout the appeal period, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran has suffered prostrating attacks.

However, a higher, 50 percent rating is not warranted at any time during the appeal. Although the Veteran has asserted that her headache disability required her to lay down during an attack, there is no evidence of "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability," as required for a 50 percent rating.  See 38 C.F.R. § 4.124a, DC 8100; M21-1, III.iv.4.G.7.c.  Notably, the Veteran reported that her headaches typically lasted two to three hours, twice a week or once a month.  This does not rise to the level of "very frequent completely prostrating and prolonged attacks."  Moreover, although it would make it difficult to work during a migraine episode, there is no indication that such migraines would result in difficulties in employment that more nearly approximate the severe economic inadaptability.  In connection, the Veteran also reported that she was able to function during the course of the attack in the December 2010 VA examination.  The Board recognizes that the Court in Pierce acknowledged VA's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.  The above lay and medical evidence reflects that the Veteran's headaches are not capable of producing severe economic inadaptability.

For the foregoing reasons, an initial rating of 30 percent, but no higher, is warranted for migraine headaches for the entire appeal period.  As the preponderance of the evidence is against higher or separate ratings, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

IV.  Other considerations

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to her claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, the issue is not raised by the record.  Here, the October 2010 and August 2016 VA examiners noted no functional impact on her ability to work, and there is no evidence that her disabilities renders her unemployable, nor does the Veteran assert that she is unemployable.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.  Id.





ORDER

Entitlement to an initial 30 percent rating, but no higher, for chronic sinusitis is granted prior to August 17, 2016, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 30 percent rating from August 17, 2016 for chronic sinusitis is denied.

Entitlement to an initial compensable rating for allergic rhinitis is denied.

Entitlement to an initial rating of 10 percent, but no higher, for GERD prior to August 17, 2016, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a disability rating in excess of 10 percent for GERD from August 17, 2016, is denied.

Entitlement to an initial rating of 30 percent, but not higher, for migraine headaches prior to August 17, 2016, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a disability rating in excess of 30 percent for migraine headaches from August 17, 2016, is denied.


REMAND

The Veteran's claims for initial higher ratings for onychomycosis and left shoulder strain must be remanded for further development.  

With respect to the Veteran's claim for an initial higher rating for left shoulder strain, the Veteran was last afforded a VA examination in August 2016.  However, the Board finds that the VA examination is inadequate because the shoulder joint was not tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing pursuant to 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, the Veteran filed a claim for an increased rating for left shoulder strain in March 2017, indicating a potential worsening of the Veteran's left shoulder.  In light of the above, the Board finds a remand is necessary to afford the Veteran an additional VA examination for this disability.  

Regarding the Veteran's claim for onychomycosis, the Board notes that the November 2010 and August 2016 VA examination reports, as well as the VA treatment records, do not indicate the approximate total body area and approximate total exposed body area affected by this disability.  As such, a remand for an additional VA examination is necessary for further clarification. 

As the claims are being remanded, updated VA treatment records should also be obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records.

2.  Then schedule the Veteran for a VA examination, with a qualified VA physician to determine the current severity of her left shoulder strain.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

All pertinent pathology should be noted in the evaluation report in accordance with the current disability benefits questionnaire.

The examiner should specifically report the results (in degrees) of active, passive, weight-bearing, and non-weight bearing range-of-motion testing of the Veteran's left shoulder, and, if possible, with the range of the opposite undamaged joint.  

3.  The Veteran should be afforded a VA skin examination to determine the current severity of the service-connected onychomycosis.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.
All pertinent pathology should be noted in the evaluation report in accordance with the current disability benefits questionnaire.

The examiner should specifically indicate the approximate total body area and approximate total exposed body area affected by the onychomycosis. 

4.  After the above development has been completed and any additional development deemed appropriate, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


